            Case 1:21-cv-04162-LTS Document 8 Filed 06/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRIAN MILLER,

                                Plaintiff,
                                                                     21-CV-4162 (LTS)
                    -against-
                                                                 CIVIL JUDGMENT
THE CITY OF NEW YORK,

                                Defendant.

         Pursuant to the order issued June 9, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff at his address of record and note service on the docket.

SO ORDERED.

Dated:     June 9, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
